     Case: 1:21-cv-00340-TSB Doc #: 1 Filed: 05/19/21 Page: 1 of 5 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT CINCINNATI



   KRISTEN LIPPOLIS,                            )
                                                )
                        Plaintiff,              )    CASE NO.: 1:21-cv-00340
                                                )
         vs.                                    )
                                                )    NOTICE OF REMOVAL OF CIVIL
   WAL-MART SUPERCENTER #3342,                  )    ACTION
   et al.                                       )
                                                )
                        Defendants.             )




                                        **********
       Defendant Wal-Mart, Inc., (identified in the Complaint as Wal-Mart Supercenter Store

No. 3342) (hereinafter “Wal-Mart” or “Defendant”), by and through counsel, and pursuant to 28

U.S.C. § 1446 and 28 U.S.C. § 1332, respectfully submits this Notice of Removal of Civil

Action from the Clermont County, Ohio Court of Common Pleas. In support of its Notice,

Defendant states the following:

                                               1.

       On May 19, 2019, Plaintiff Kristen Lippolis (hereinafter “Plaintiff”), filed a Complaint in

the Court of Common Pleas, Clermont County, Ohio and captioned Kristen Lippolis vs. Wal-

Mart Supercenter #3342, et al. Case No.: 2021 CVC 00408. (A true and correct copy of the

Complaint is attached hereto as Exhibit A). The Complaint was served on Defendant Wal-Mart

Inc. on April 30, 2021. Wal-mart filed an Answer n May 12, 2021. (A true and accurate copy is

attached hereto as Exhibit B).
      Case: 1:21-cv-00340-TSB Doc #: 1 Filed: 05/19/21 Page: 2 of 5 PAGEID #: 2




        In the Complaint, Plaintiff Kristen Lippolis alleges that on May 19, 2019, she was injured

as a result of a slip and fall on the premises of Wal-Mart located at 1815 East Ohio Pike, Amelia,

Ohio 45102 (Pl.’s Compl. at ¶¶ 1-6). The Complaint alleges that Plaintiff has suffered temporary

and permanent bodily injures requiring surgical repair of lower extremities, has endured pain and

suffering and will continue to do so in the future, has incurred medical expenses in an

undetermined amount and will continue to do so in the future, and has lost the use and enjoyment

of good health. (See id. at ¶ 14). Wal-Mart Inc. specifically denies any wrongdoing or civil

liability to Plaintiff.

        Plaintiff’s Complaint names Wal-Mart Inc. and the Ohio Tort Recovery Unit1. With

regard to Defendant Ohio Department of Medicaid (Ohio Tort Recovery Unit), Plaintiff does not

assert any claim or make any allegation. Plaintiff simply states the Department should “set forth

its subrogated claim or be forever barred.” (See Complaint at Prayer for Relief)

        As noted above and asserted in her Complaint, Plaintiff is an Ohio citizen. (See

Complaint). Wal-Mart Inc. is a Delaware Corporation with its principal place of business in

Bentonville, Arkansas. Defendant Ohio Department of Medicaid is an Ohio citizen, whose

interests are properly aligned with Plaintiff’s for purposes of considering diversity of the parties

and/or Defendant Ohio Department of Medicaid is a nominal party whose citizenship is

inapplicable for determining diversity of the parties, and from whom consent to remove is not

required.

        As a subrogated defendant, Defendant Ohio Department of Medicaid’s interests in

achieving recovery against Defendant Walmart, Inc. are properly aligned with Plaintiff’s and

should be arranged accordingly for purposes of considering diversity of the parties. See, e.g.,

1
 The Ohio Department of Medicaid filed an Answer and Crossclaim on May12, 2021. (A copy of same is
attached hereto as Exhibit C). Wal-mart filed an Answer to the Crossclaim on May 14, 2021. (A copy of
same is attached hereto as Exhibit D).


                                                  2
      Case: 1:21-cv-00340-TSB Doc #: 1 Filed: 05/19/21 Page: 3 of 5 PAGEID #: 3




Smith v. GMC, No. 2:11-CV-782, 2011 U.S. Dist. LEXIS 137627, *6–7 (S.D. Ohio Nov. 30,

2011) (citing Lampe v. Genuine Parts Co., 463 F. Supp. 2d 928, 933 (W.D. Wis. 2006); Frahm

v. Marshfield Clinic, 2007 U.S. Dist. LEXIS 82755, 2007 WL 3287841, *2 (W.D. Wis. Nov. 7,

2007)); see also City of Indianapolis v. Chase Nat’l Bank of City of New York, 314 U.S. 63, 69

(1941). Defendant Ohio Department of Medicaid is an Ohio citizen and/or its citizenship is

inapplicable as a nominal party as discussed below. See Moor v. County of Alameda, 411 U.S.

693 (1973) (a political subdivision of a state is a citizen of that State for diversity jurisdiction

purposes, unless it is a simply the arm or alter ego of the State). Accordingly, upon realignment,

there is complete diversity of the parties.

       Regardless of the alignment of Defendant Ohio Department of Medicaid, it is a nominal

party. The Department is not a real party in interest; it has no interest or control over the subject

matter of this litigation, and merely holds subrogation rights related to any potential recovery.

See DiBella v. Carpenter, No. 2:10-CV-174, 2010 U.S. Dist. LEXIS 75323, *5–6 (S.D. Ohio

June 25, 2010) (citing Rose v. Giamatti, 721 F. Supp. 906, 913 (S.D. Ohio 1989) (internal

quotations and citations omitted)) (“A real party in interest defendant is one who, by the

substantive law, has the duty sought to be enforced or enjoined. In contrast to a real party in

interest, a formal or nominal party is one who, in a genuine legal sense, has no interest in the

result of the suit or no actual interest or control over the subject matter of the litigation.”). In the

case of a nominal party, the Court should disregard its citizenship for jurisdictional purposes.

Salem Trust Co. v. Manufacturers’ Finance Co., 264 U.S. 182, 190 (1924); Maiden v. N. Am.

Stainless, LP, No. 03-5740, 125 Fed. App’x 1, 2004 U.S. App. LEXIS 25998, *2 (6th Cir. 2004).

Again, complete diversity exists for jurisdictional purposes.


                                                  2.



                                                   3
      Case: 1:21-cv-00340-TSB Doc #: 1 Filed: 05/19/21 Page: 4 of 5 PAGEID #: 4




        This Notice of Removal is filed within thirty (30) days of service of the state court action

and is therefore timely under 28 U.S.C. § 1446(b).


                                                        3.

        The United States District Court for the Southern District of Ohio has diversity

jurisdiction over this case pursuant to 28 U.S.C. § 1332. Removal is proper because:

        (a) Plaintiff is an Ohio resident. (See Complaint);

        (b) Defendant Wal-Mart Inc. is a Delaware corporation. Its principal place of business is

Bentonville, Arkansas. Wal-Mart Inc. is not a resident of the state of Ohio.

        (c) Defendant Ohio Department of Medicaid should be realigned with Plaintiff and/or it

is a nominal party, as set forth above, therefore complete diversity exists.

         (d) The amount in controversy in this case exceeds seventy-five thousand dollars

($75,000). Plaintiff has placed no limitation on her prayer for relief, which demands monetary

damages in excess of $25,000.2 (See id.). While the Complaint is silent as to the particular

amount in controversy, it is apparent that the amount in controversy exceeds the minimum

jurisdictional amount based on the alleged injuries. The Complaint alleges that Plaintiff suffered

temporary and permanent bodily injures, pain and suffering, medical expenses, future pain and

suffering, lost the use and enjoyment of good health as well as further medical expenses to be

incurred in the future. (See id. at ¶ 14).


                                                        4.

        Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this case (attached

hereto as Exhibit E), together with a copy of this Notice of Removal is being filed with the Clerk

2
  See, e.g., Sorenson v. Ashmore, 4 F. Supp.2d 669, 670 (E.D. Tex. 1998) (holding that it was facially apparent from
the prayer for relief in Plaintiff’s Complaint that the amount in controversy exceeded $75,000.00 where the
Complaint merely sought an unspecified amount of attorneys’ fees, actual damages, damages for emotional distress
and punitive damages).


                                                         4
     Case: 1:21-cv-00340-TSB Doc #: 1 Filed: 05/19/21 Page: 5 of 5 PAGEID #: 5




of the Clermont County, Ohio Court of Common Pleas and shall be served on Plaintiff and Ohio

Department of Medicaid.

       WHEREFORE, Defendant prays that this action be removed from the Clermont County,

Ohio Court of Common Pleas to the United States District Court for the Southern District of

Ohio, Western Division at Cincinnati, and request that this Court assume full jurisdiction over

the case herein as provided by law.

                                            /s/ Carrie M. Starts
                                            Carrie M. Starts (0083922)
                                            525 Vine Street, Suite 1700
                                            Cincinnati, Ohio 45202
                                            Tel: (513) 721-1311; Fax: (513) 721-2553
                                            cstarts@reminger.com
                                            Counsel for Defendants Wal-Mart, Inc.


                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and accurate copy of the foregoing has been

electronically filed this 19th day of May 2021. A copy has also been served via email/U.S. mail

upon the following:

Marcus E. Coleman
2692 Madison Road,
 Suite N1 #330
Cincinnati, OH 45209
marcuscolemanlaw@yahoo.com

Ohio Tort Recovery Unit
 Joseph McCandlish
150 Gay Street, 21st Floor
Columbus, OH 43215
Joseph.McCandlish@ohioattorneygeneral.gov

                                            /s/Carrie M. Starts_______________
                                            Carrie M. Starts (0083922)




                                               5
